DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9 February 2022 have been fully considered but they are not persuasive. 
Applicant provides the following argument “By this paper, Applicant has amended Claim 1 so that it now recites in part that: "... the air bladder apparatus further comprising a plurality of port openings with a first port opening of the plurality of port openings comprising a different geometrical shape than other ones of the plurality of port openings, the first port opening comprising the different geometrical shape providing for a reduction in stiffness in an area of the air bladder apparatus when the air bladder apparatus is inflated as compared with the other ones of the plurality of port openings...." Support for Applicant's amendment to Claim 1 may be found at, inter alia, page 11, lines 21 - 25 of Applicant's specification as filed. Hence, no new matter has been entered by virtue of Applicant's amendment to Claim 1. Additionally, the benefits associated with Applicant's amended Claim 1 may be found at, inter alia, page 12, lines 6 - 15 of Applicant's specification as filed which provides: "These openings or ports 204, 206 additionally provide for a reduction in stiffness for the travel pillow apparatus 100 which, for example, improves comfort for pressure sensitive regions of the human body (e.g., over bony structures such as the clavicle or the area of the point of the chin). The arrangement depicted in FIGS. 2A - 2C also creates pillars of support where the body can well tolerate the pressures such as between the chin/mandible midline and the sternum, and/or between the mandible and upper trapezius far laterally. In other words, the openings or ports 204, 206 behave similarly to an arch bridge in which the loads of the wearer's head and sternum are transferred along the walls of the openings or ports 204, 206 thereby providing for increased support for the wearer of 
In response, and after detailed review of the original disclosure, the Examiner respectfully disagrees that the different geometric shapes are critical. In paragraph [0059] of the Pre-Grant Publication 2021/0030174 A1, the Applicant discloses “As shown in FIGS. 2A - 2C, the illustrated air bladder apparatus 200 includes a rectangular front port 204, along with a total of six (6) side circular ports 206 (i.e., three (3) ports 206 per side), although it would be readily apparent to one of ordinary skill given the contents of the present disclosure that the precise shape and number of ports 204, 206 may be25 varied in other contemplated variants.” Applicant argues that the criticality is taught on page 11, lines 21 - 25 of Applicant's specification which discusses the pillars of support and the formation of the arch bridge by the port openings. The Examiner agrees that the arch bridge and pillars are essential features of the claimed invention but does not find the shape differential to be critical. In other words, in view of the teaching that the ports could be different shapes, and the fact that other shaped ports could still result in a pillow body having pillars and a portion that behaves similarly to an arch bridge, the shape differential does not seem to be critical. As best understood by the Examiner, it seems that if port 204 was a circle with a diameter similar to the height of the current square, the pillow would function substantially the same; pillars and an arch bridge would still be formed. 
Regarding Applicant’s argument that “Applicant notes that "[t]he key to supporting any rejection under 35 U.S. C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR [International Co. v. Tele flex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007),] noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit." (MPEP 2143). {emphasis added} Additionally, per In re Royka, 490 F.2d 981 (CCPA 1974), "[t]o establish prima facie obviousness of a claimed invention, all the claim limitations must be taught or suggested by the prior art." At page 
Regarding Applicant’s argument that “The JP Utility Model does not teach or suggest, inter alia, that a first port opening of the plurality of port openings comprises a different geometrical shape than other ones of the plurality of port openings, let alone that the first port opening provides for a reduction in stiffness in an area of the air bladder apparatus when the air bladder apparatus is inflated as compared with the other ones of the plurality of port openings .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2014/0331397), hereinafter referred to as Kasahara in view of Adams (EP 0280509), hereinafter referred to as Adams, further in view of Wong et al. (US 2017/0086607), hereinafter referred to as Wong.
Regarding Claim 1, Kasahara discloses a travel pillow (see neck supporter 100 of Kasahara) comprising an air bladder portion (see the injection rejoin 10a of Kasahara) which when the travel pillow is arranged in a circular orientation, does not extend the entire circumferential length of the pillow. Kasahara also discloses and a valve disposed on the air bladder apparatus, the valve enabling inflation and deflation of 20the air bladder apparatus (see air injection valve 20 of Kasahara) the air bladder apparatus further comprising a plurality of port openings (see through-holes 42 of Kasahara having a substantially circular shape and formed by thermal compression bonding portions 41 as described in paragraph [0022] of Kasahara). 
Kasahara does not disclose an external covering, the external covering comprising an opening that enables access to an interior of the external covering, the external covering comprising a first circumferential dimension when ends of the external covering are secured to one another, the external covering 10comprising a front portion, side portions and a rear portion, the rear portion comprising the ends of the external covering; the air bladder apparatus comprising a second circumferential dimension when the ends of the external covering are secured to one another and the air bladder apparatus is disposed inside of the external covering, the second 15circumferential dimension being less than the first circumferential dimension, the air bladder apparatus being received within the front portion and the side portions of the external covering, the second circumferential dimension enabling the air bladder apparatus to not be positioned within the rear portion of the external covering […], the plurality of port openings with a first port opening of the plurality of port openings comprising a different 
Kasahara does not disclose that the port openings provide for a reduction in stiffness in a central portion of the air bladder apparatus. However, since Kasahara teaches substantially identical structure to the claimed invention, the claimed properties or functions are presumed to be inherent (see MPEP 2112.01). In other words, although Kasahara does not explicitly state that the port openings provide for a reduction in stiffness in a central portion of the air bladder apparatus, the air bladder apparatus of Kasahara comprises the same structure as claimed in claim 1 as well as a port opening in the central portion of the air bladder apparatus (see at least Figs. 1(a) and 1(b) of Kasahara). The Examiner acknowledges the teachings of Kasahara in paragraphs [0003]-[0005] which references Japanese Utility Model Registration No. 3084442 and states that a problem with the conventional simplified corset for neck has a problem that does not leave a head of the wearer full supported but does not believe that this is a teaching away from the ports of Kasahara forming a reduction in stiffness. The term reduction in stiffness is not limited to a certain degree of reduction in stiffness and one having ordinary skill in the art at the time the invention was filed would recognize that even a small hole in the air bladder would at least slightly decrease the stiffness. The holes in Japanese Utility Model Registration No. 3084442 are much larger than the port openings of Kasahara. The ports in Kasahara can form a reduction in stiffness while still fully supporting a user’s neck.
Adams teaches a cervical collar with “the ends of the collar being provided with fastening means for securing the collar around the neck of the patient…The fastening means may be provided on a removable cover for the collar” (see the abstract of Adams) and “The cover, which, of course is removable, allows for ease of fastening and for hygiene. The collar could be used without such a cover, and the fastening means could be provided on the collar itself” (see at least page 3, lines 50-54 of Adams).One having ordinary skill in the art at the time the invention was filed would find it obvious to apply the teachings of Adams to Kasahara’s invention by adding a removable cover to Kasahara’s invention which would include the fastening means since Adams’ teaches the benefit of having a cover “which, of course, is removable, [and] allows for ease of fastening and for hygiene”. Since the air bladder apparatus of Kasahara (see the injection rejoin 10a of Kasahara) only extends to the ends of portion 10a as shown in at least Figures 4(a)-4(e) of Kasahara, it is obvious that once a cover is added that the air bladder apparatus would comprise the external covering comprising an opening that enables access to an interior of the external covering, the external covering comprising a first circumferential dimension when ends of the external covering are secured to one another, the external covering 10comprising a front portion, side portions and a rear portion, the rear portion comprising the ends of the external covering; the air bladder apparatus comprising a second circumferential dimension when the ends of the external covering are secured to one another, the second 15circumferential dimension being less than the first circumferential dimension, the air bladder apparatus being received within the front portion and the side portions of the external covering, the second circumferential dimension enabling the air bladder apparatus to not be positioned within the rear portion of the external covering. 
Adams does not teach the different geometrical shapes of the port openings. 
Wong teaches a neck pillow for supporting the head of a user comprising apertures 210 and pillars between adjacent apertures which provide flexion zones to provide the user with different flexion profiles in different areas of the pillow (see at least paragraph [0053] of Wong) and the apertures having various different shapes (see paragraph [0054] of Wong which states “Apertures in embodiments of the present disclosure may have various different shapes. For example, apertures such as the apertures 210 and those described elsewhere herein may be circular, square, polygon-shaped, oval, triangular, plus-shaped (e.g., intersecting vertical and horizontal apertures), L- and inverted-L-shaped, T- and inverted-T-shaped, or any other regular or irregular shape. Many other different shapes are possible.”) One having ordinary skill in the art at the time the invention was filed would find it obvious to change the shape of the center most apertures of Kasahara, in view of the teachings of Wong, for the purpose of changing the relative flow properties of air through the central section of the neck pillow as well as enabling additional flexing at the central section of the neck pillow of Kasahara (see at least paragraphs [0036]-[0037] and paragraph [0054] of Wong).
A change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. It is noted that changing the area of the port openings would change the stiffness of the respective area.
Regarding Claim 2, Kasahara in view of Adams and Wong make obvious the travel pillow system of Claim 1, at least a portion of the plurality of port openings comprising a first curved surface that joins an external surface of the air bladder apparatus with an opposing interior surface of the air bladder apparatus and a second curved 25surface that joins an upper portion of the air bladder apparatus with a lower portion of the air bladder apparatus (see through-holes 42 of Kasahara having a 
Regarding Claim 6, Kasahara in view of Adams and Wong make obvious the travel pillow system of Claim 2, wherein the central portion of the air bladder apparatus comprises a height dimension that is greater in height than the opposing ends of the air bladder apparatus (see at least Figs. 4(a) and 4(b) of Kasahara).  10
Regarding Claim 7, Kasahara in view of Adams and Wong make obvious the travel pillow system of Claim 6, wherein a transition between the central portion of the air bladder apparatus and the opposing ends of the air bladder apparatus comprises a curved transition (see at least Fig. 4(b) of Kasahara).  
Regarding Claim 8, Kasahara in view of Adams and Wong make obvious the travel pillow system of Claim 7, wherein the curved transition acts as a clavicle relief area for a wearer of the travel pillow apparatus (since Kasahara comprises the same claimed shape as the Applicant’s pillow it inherently would function as such; see MPEP 2112.01).
Regarding Claim 9, Kasahara in view of Adams and Wong make obvious the travel pillow system of Claim 8, wherein the external covering comprises a plurality of mesh openings that are in operable communication with at least a portion of the plurality of port openings in the air bladder apparatus.  20 It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cover at least partially of mesh, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding claim 10, Kasahara in view of Adams and Wong make obvious the travel pillow system of Claim 9, wherein at least a portion of the plurality of mesh 
Regarding Claim 11, Kasahara in view of Adams and Wong make obvious the travel pillow system of Claim 8, wherein the opening that enables access to the interior of the external covering is disposed on one end of the 25external covering (see the external cover of Adams having an opening disposed on one end of the external covering).  
Regarding Claim 14, Kasahara in view of Adams and Wong make obvious the travel pillow system of Claim 2, wherein the ends of the external covering are secured to one another via use of a hook and loop fastener (see the hook and loop fasteners taught by Kasahara and the teachings by Adam to either utilize the hook and loop fasteners on the cover or the cushion, making obvious the modification to use hook and loop fasteners as taught by Kasahara on an external cover).  10
Regarding Claim 15, Kasahara in view of Adams make obvious the travel pillow system of Claim 14. Blazar teaches wherein the opening that enables access to the interior of the external covering further comprises a hook and loop fastener that enables selective access to the interior of the external covering (see at least [0048] of Blazar which teaches closing covers with hook and loop material or zippers). Selecting a known fastener to provide the removability feature required by a cover would have been obvious to one having ordinary skill in the art at the time the invention was filed for the purpose of enabling the cover to open or close as desired by the user.
Claims 3, 4, 21-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Adams in view of Wong further in view of Blazar et al. (US 2013/0019409), hereinafter referred to as Blazar.
Regarding Claim 3, Kasahara in view of Adams and Wong make obvious the travel pillow system of Claim 2. Kasahara and Adams do not disclose expandable open 
However, Blazar teaches a pillow comprising a cover (outer cover 100 of Blazar) and a cushion member (inner core 200 of Blazar) wherein the cushion member is an air bladder comprising open-cell foam (via open cell foam 210 of Blazar) disposed within the air bladder apparatus (see at least Fig. 2 of Blazar), the expandable open-cell foam substantially conforming to a three-dimensional form of the air bladder apparatus when the air bladder is at least partially inflated (see at least paragraph [0026] of Blazar which discloses “the valve may typically be a two-way valve. When the valve is open and no force is applied to the core, the core may self-inflate to its maximum firmness and/or height”), the valve enabling inflation and deflation of the air bladder apparatus (see at least paragraph [0038] of Blazar which discloses the valve allows air to enter the inner core 200 via self-inflation, but when valve 350 is open and pressure is applied to the inner core, air might be operable to exit the inner core 200). One having ordinary skill in the art at the time the invention was filed would find it obvious to modify the air bladder assembly of Kasahara with an air bladder comprising an expandable open-cell foam disposed within the interior for the purpose of providing a self-inflating travel pillow (see the abstract of Blazar).
Regarding Claim 4, Kasahara in view of Adams, Wong and Blazar make obvious the travel pillow system of Claim 3, wherein the external covering includes an aperture in which the valve disposed on the air bladder apparatus protrudes at least partly therethrough (see outer casing 100 of Blazar comprising a valve opening 120). 
Regarding Claim 21, Kasahara in view of Adams and Wong make obvious the travel pillow system of Claim 1, wherein the air bladder apparatus comprises a 
Kasahara and Adams do not disclose the air bladder apparatus comprised of expandable open-cell foam disposed within the interior of the air bladder apparatus.
However, Blazar teaches a pillow comprising a cover (outer cover 100 of Blazar) and a cushion member (inner core 200 of Blazar) wherein the cushion member is an air bladder comprised of open-cell foam (via open cell foam 210 of Blazar) disposed on the air bladder apparatus (see at least Fig. 2 of Blazar), the valve enabling inflation and deflation of the air bladder apparatus (see at least paragraph [0038] of Blazar which discloses the valve allows air to enter the inner core 200 via self-inflation, but when valve 350 is open and pressure is applied to the inner core, air might be operable to exit the inner core 200). One having ordinary skill in the art at the time the invention was filed would find it obvious to for the air bladder assembly of Kasahara with an air bladder comprising an expandable open-cell foam disposed within the interior for the purpose of providing a self-inflating travel pillow (see the abstract of Blazar).
Regarding Claim 22, Kasahara in view of Adams, Wong and Blazar make obvious the travel pillow system of Claim 21, but do not explicitly disclose wherein a height for the opposing end portion of the air bladder apparatus ranges from between about sixty percent (60%) to seventy percent (70%) of a height for the central portion of the air bladder apparatus. 
It would have been an obvious matter of design choice to form the rear portion being between about 60%-70% of a height for the central portion of the air bladder apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
Regarding Claim 23, Kasahara in view of Adams, Wong and Blazar make obvious the travel pillow system of Claim 22, wherein a thickness of the opposing ends of the air bladder apparatus is less than a thickness of the central portion of the air bladder apparatus (see Fig. 4(a) and 4(b) of Kasahara).  
Regarding Claim 25, Kasahara in view of Adams, Wong and Blazar make obvious the travel pillow system of Claim 22. Kasahara also discloses a first port opening […] disposed within the central portion of the air bladder apparatus and the other ones of the plurality of port openings comprise circular ports (see at least Figs. 1(a)-1(b) of Kasahara which shows a central port opening and additional port openings). As discussed in the rejection of claim 1 above, Kasahara does not disclose that the first port opening is a rectangular port opening. 
However, Wong teaches different shaped central and side port openings and “Apertures in embodiments of the present disclosure may have various different shapes. For example, apertures such as the apertures 210 and those described elsewhere herein may be circular, square, polygon-shaped, oval, triangular, plus-shaped (e.g., intersecting vertical and horizontal apertures), L- and inverted-L-shaped, T- and inverted-T-shaped, or any other regular or irregular shape” (see paragraph [0054] of Wong). One having ordinary skill in the art at the time the invention was filed would find it obvious to change the shape of the central through-opening of Kasahara to be square in view of the teachings of Wong for the purpose of enabling for different air flow properties and/or different amounts of flexing relative to the other portions of the pillow body (see at least paragraphs [0036]-[0037] and paragraph [0054] of Wong).
Regarding Claim 26, Kasahara in view of Adams, Wong and Blazar make obvious the travel pillow system of Claim 25. Kasahara does not teach wherein a height dimension for the rectangular front port is approximately half of the height for the central portion s of the air bladder apparatus. However, Wong teaches that “the combination of . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Adams and Wong further in view of Anderson (US 2006/0131339).
Regarding Claim 12:
However, Anderson teaches a storage apparatus (container system 10; see at least Figs. 1-10 of Anderson), the storage apparatus comprising: a container (container 14 of Anderson) comprising a pair of semi-rigid walls that surround a storage cavity (see at least paragraph [0031] of Anderson which teaches “the container 14 can be rigid or semi-rigid”), the storage cavity being configured to receive the external covering and the air bladder apparatus (see at least paragraph [0004] of Anderson which teaches “The present invention relates to collapsible containers for storing compressible articles”); 25an opening comprising an airtight zipper that enables selective access to the storage cavity (see at least paragraph [0022] of Anderson which teaches “the container 14 is capable of being opened or closed repeatedly without the use of a tool or heat source by utilizing a zipper 16”), ….and a one-way expulsion valve located on at least one of the pair of semi-rigid walls, the one-way expulsion valve being configured to enable compression of the storage 23apparatus and the air bladder apparatus for more convenient and less bulky storage of the travel pillow apparatus (see at least paragraph [0022]  of Anderson which teaches a one-way valve that allows for evacuation of the fluid from the container but does not allow a significant quantity of fluid to enter the container through the assembly).  
Anderson does not disclose the opening being disposed on a largest external dimension for the container but it would have been an obvious matter of design choice to change the size or proportions of the container since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Adams, Wong, Anderson and further in view of Ohtsubo (US 2002/0162767).
Regarding Claim 13: Kasahara in view of Adams, Wong, and Anderson make obvious the travel pillow apparatus of Claim 12, but do not explicitly disclose wherein the 
However, Ohtsubo teaches a container (compression storage bag 10 of Ohtsubo) wherein the container further comprises a flexible membrane disposed between the pair of … walls (see at least Fig. 1 of Ohtsubo which shows a membrane disposed between a pair of walls and paragraph [0028] of Ohtsubo which discloses the body being made of a synthetic resin), a height 5dimension of the pair of semi-rigid walls being taller than a height dimension for the flexible membrane so as to provide protection for the flexible membrane and the airtight zipper (see Fig. 1 of Ohtsubo).  
One having ordinary skill in the art at the time the invention was filed would find it obvious to add a flexible membrane between the pair of walls of Anderson for the purpose of Ohtsubo for the purpose of enabling expansion of the container in when opened and compression of the container in the closed and compressed state (compare Figs. 1-2 of Ohtsubo).
Claims 1 (alternatively) and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastlunger (U.S. Patent No. 6,641,221, hereinafter referred to as Kastlunger) in view of Liner et al. (WO 2017/061931, hereinafter referred to as Liner) further in view of Wong et al. (US 2017/0086607), hereinafter referred to as Wong.
Regarding Claim 1: Kastlunger discloses a travel pillow system (see Fig. 1 of Kastlunger), comprising: an external covering (fabric cover 101 of Kastlunger), […], the external covering comprising a first circumferential dimension when ends of the external covering are secured to one another (see Figs. 3 and 4 of Kastlunger showing the ends secured together), the external covering 10comprising a front portion (bottom most portion shown in Fig. 4 of Kastlunger), side portions and a rear portion (top most portion shown 
Kastlunger does not disclose an air bladder apparatus comprising a second circumferential dimension when the ends of the external covering are secured to one another  the air bladder apparatus further comprising a plurality of port openings, the plurality of 20port openings providing for a reduction in stiffness in an area of the air bladder apparatus when the air bladder apparatus is inflated, the area of the air bladder apparatus with the reduction in stiffness comprising a central portion of the air bladder apparatus that is disposed halfway between opposing ends of the air bladder apparatus; and a valve disposed on the air bladder apparatus, the valve enabling inflation and deflation of 25the air bladder apparatus.  
Kastlunger also does not explicitly disclose the external covering comprising an opening that enables access to an interior of the external covering.  
However, Liner teaches filling a pillow cover with an air bladder apparatus (see Fig. 1b of Liner), the air bladder apparatus comprising a plurality of port openings (holes 8a-8c of Liner), the plurality of 20port openings providing for a reduction in stiffness in an area of the air bladder apparatus when the air bladder apparatus is inflated, the area of the air bladder apparatus with the reduction in stiffness comprising a central portion of the air bladder apparatus that is disposed halfway between opposing ends of the air bladder apparatus (see the abstract of Liner which states details (8a, 8b, 8c) that creates 
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize an inflatable air bladder apparatus as taught by Liner for the fill of Kastlunger’s pillow for the predictable results of enabling the ability to minimize the size of the pillow for transport and also include an opening for the purpose of enabling removability of the bladder from the cover.   The separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  
Liner does not explicitly disclose wherein the plurality of ports include a first port that is a different shape than the other ports providing different stiffnesses in the region of the ports.
However, Wong teaches a neck pillow for supporting the head of a user comprising apertures 210 and pillars between adjacent apertures which provide flexion zones to provide the user with different flexion profiles in different areas of the pillow (see at least paragraph [0053] of Wong) and the apertures having various different shapes (see paragraph [0054] of Wong which states “Apertures in embodiments of the present disclosure may have various different shapes. For example, apertures such as the apertures 210 and those described elsewhere herein may be circular, square, polygon-shaped, oval, triangular, plus-shaped (e.g., intersecting vertical and horizontal apertures), L- and inverted-L-shaped, T- and inverted-T-shaped, or any other regular or irregular shape. Many other different shapes are possible.”) One having ordinary skill in 
A change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. It is noted that changing the area of the port openings would change the stiffness of the respective area.
Regarding Claim 24, Kastlunger in view of Liner and Wong make obvious the travel pillow system of Claim 1, wherein the external 30covering further comprises a U-shaped ceiling component disposed on a top portion of the external covering and a U-shaped floor component disposed on a bottom portion of the external covering (via the top and bottom sections of the external covering being U-shaped ceiling and floor components of Kastlunger).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673  

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                            
3/16/2022